UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6236



WILLIAM MICHAEL HUMPHREY,

                                           Petitioner - Appellant,

          versus


WARDEN, HAYNESVILLE CORRECTIONAL CENTER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-114)


Submitted:   June 9, 2005                  Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Michael Humphrey, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  William Michael Humphrey, a Virginia prisoner, seeks to

appeal the magistrate judge’s order* denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).                  An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.                           28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                                 28 U.S.C.

§   2253(c)(2)        (2000).      A    prisoner    satisfies        this    standard     by

demonstrating that reasonable jurists would find both that his

constitutional         claims     are   debatable     and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record and conclude that Humphrey has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal   contentions     are     adequately    presented          in   the

materials         before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                                  DISMISSED

        *
      The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2000).

                                          - 2 -